IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,129-01


EX PARTE WESLEY LYNN RUIZ





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. F-07-50318-M IN THE 194TH DISTRICT COURT

DALLAS COUNTY



Per Curiam.  


O R D E R


	In July 2008, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On July 26, 2010, the State filed in this Court its brief
on applicant's direct appeal.  Pursuant to Article 11.071 §§ 4(a) and (b) (1), applicant's
initial application for a writ of habeas corpus was due to be filed in the trial court on or
before December 8, 2010, assuming a motion for extension was timely filed and granted. 
It has been eighteen months since the application was due in the trial court.  Accordingly,
we order the trial court to resolve any remaining issues within 90 days from the date of
this order.  The clerk shall then transmit the complete writ record to this Court within 120
days from the date of this order.  Any extensions of time shall be obtained from this
Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.